Case 1:18-mj-03492-JM_(_3_ Documemtg?-@|@ `WQSQMQDGQ€ 1 CQ(FQED
13 -34'3 aims ‘°

 

UNITED sTATEs DIsTRlCT CoURT JA/V 0 \RECE/vl¥:
FoR THE DIsTRICT 0F MARYLAND 3 2019
UN R BALT
a;¢§g,;si~“,§%@sco
AFFIDAVIT IN SUPPORT OF APPLICATION FOR A SEARCH WARRANT AND “‘””LA~S”""
CRIMINAL CoMPLAINT W€Q °Epu»

I, Rache| Com, being duly sworn, depose and state as follows:
l. This affidavit is submitted in support of an application for warrants to search the

following locations (the “TARGET LOCATIONS”):

a. The digital devices seized from the person and residence of Kevin Daniel
Mongold, Jr, on October 24, 2018, described more fully in Attachment Al;

b. The associated files of Cybertipline Reports 11860995 and 11861015 that
were forwarded to the National Center for Missing and Exploited Children (NCMEC) by
Facebook, described more fully in Attachment A2 ;

c. The associated files of Cybertipline Reports 42610198 and 42611405 that
were forwarded to the National Center for Missing and Exploited Children (NCMEC) by
Box.com, described more fully in Attachment A2;

...

-d. The Facebook account associated with the email address
keviejrmongold@yahoo.com and the ESP User ID: 100010728783044, described more fully in
Attachment A3;

e. The Facebook account associated with the email address
kevin.mongoldl9@yah00.c0m, the ESP User ID: 10001220]795245, and screen name:
kevin.mongold.SG, described more fully in Attachment A3;

f. The Faeebook account associated with the email address
mongoldjr.kevin@gmail.com and the ESP User lD: 100017871872850, described more fully in
Attachment A3;

g. The Oath l-loldings account associated with keviejrmongold@yahoo.com,
described more fully in Attachment A4;

h. The Oath Holdings account associated with kevin.mongold19@yahoo.com,
described more fully in Attachment A4;

i. The Oath Holdings account associated with mongoldjim@yahoo.com,
described more fully in Attachment A4;

j. The Dropbox account associated with the email address
mongoldjr.kevin@gmail.com and the ESP User ID: 72]902735, described more fully in
Attachment A5;

Case 1:18-mj-03492-.]I\/|C Document 3 Filed 01/03/19 Page 2 of 58

13-3486.1|“0 ,--1 18" 3494JMC

k. The Google account associated with the email address
mongoldjr.kevin@gmail.com, described more fully in Attachment A6;

l. The Google account associated With the email address
mongoldjim@gmail.com, described more fully in Attachment A6;

m. The Google account associated with the email address
mongold.kevin@gmail.com, described more fully in Attachrnent A6;

n. The Google account associated with the email address
mongold.kevin1997@gmail.com, described more fully in Attachment A6;

o. The Box.com account associated With the email address
mongoldjr.kevin@gmail.com and the ESP User ID: 2974294259, described more fully in
Attachment A'?;

p. The Box.com account associated with the email address
mongoldjim@gmail.com, described more fully in Attaclnnent A7;

q. The Apple account associated With the email address
mongoldjim@gmail. com and DS ID 10032188562, described more fully in Attachrnent A8;

r. The Apple account associated with the email address
mongoldjim@yahoo.com and DS ID: 10031960637, described more fully in Attachment AS;
and

s. The Apple account associated with the email address
mongold.kevin@gmail.com andDS ID: 41569308], described more fully in Attachrnent AS.

2. This affidavit is also made in support of a criminal complaint and arrest warrant
for Kevin Daniel Mongold, .Tr (“Mongold”), born in 1997, 5403 Highiidge Street, Halethorpe,
Maryland 21227, for violation of Titie 18, United States Code, Section 2251(a) (production of
lchild pomography). 1

3. l submit that there is probable cause to believe that the TARGET LOCATIONS
will contain evidence of Title 18, United States Code, Section 225l(a) QJroduction of child -
pornography), Title 18, United States Code, Section 2252A(a)(2) (distribution and receipt of
child pornography), and Title 18, United States Code, Section 2252A(a)(5)(B) (possession of

child pomography) (rhe “TARGET 0FFENsEs”)_

Case 1:18-mj-O3492-.]|\/|C Document 3 Filed 01103/19 Page 3 of 58
13*3486.11\¢|6 “" 1 “3494.1|\;1¢
AGENT BACKGROUND

4. l am a Special Agent with the Federal Bureau of Investigation (FBI), Baltimore
Division, Baltimore, Maryland. ’I have been a SA With the FBI since May 2006. Since
September 2006, I have primarily investigated federal violations concerning child pornography
and the sexual exploitation of children l have gained experience through training in seminars,
classes, and daily work related to conducting these types of investigations Speciflcally, I have
received FBI Crimes Against Children training, FBI Innocent lmages Online Undercover
training, and FBI Peer-to-Peer Network Online Investigation training. ] have participated in the
execution of numerous search warrants, of which the majority have involved child exploitation
and/or child pornography offenses Many_of the child exploitation and/or child pornography
search warrants resulted in the seizure of computers, cell phones, magnetic storage media for
computers, other electronic media, and other items evidencing violations of federal laws,
including 18 U.S.C. §§ 2251, 2252, and 2252A involving child exploitation offenses I have also _
participated in the execution of numerous search warrants for online accounts, such as email
accounts, online storage accounts and other online communication accounts related to child
exploitation and/or child pornography In the course of my employment with the FBI, 1 have
observed and reviewed numerous examples of child pornography (as defined in 18 U.S.C. § `
2256) in all forms of media including computer media and within online accounts

5. The statements in this affidavit are based in part on information and reports
provided by Baltimore County Police Department, NCMEC, Dropbox, Facebook, Box.corn and
Special Agents of the FBI, and on my experience and background as a Special Agent of the FBI.
Since this affidavit is being submitted for the limited purpose of securing a search warrant, l

have not included each and every fact known to me concerning this investigation I have set

18 §§algl%nMQZ-JME*`Document 3 Filed 01/03/19 Page 4 of 58
' ‘ 18 * 3 4- 9 4 JMC
forth only the facts that l believe are necessary to establish probable cause to believe I have set
forth only the facts that I believe are necessary to establish probable cause to believe that
Mongold has committed criminal violations of 18 U.S.C. § 2251(a) (production of child
pomography), and that evidence, fruits, and instrumentalities of the TARGET OFFENSES are
located in the TARGET LOCATIONS.
SUMMARY CONCERNING CHILD PORNOGRAPHYl PERSONS WHO
PRO])UCE POSSESS AND COLLECT CHILD PORNOGRAPHY AND HOW USE OF

COMPUTERS AND THE INTERNET RELATES TO 'I`HE PRODUCTION.
POSSESSION RECEIPT AND DISTRIBUTION OF CHILD PORNOGRAPHY

__,_,_..__..._...__.._‘|_____......._._...___-_____

 

6. Based on my investigative experience related to child pornography investigations,
and the training and experience of other law enforcement officers with whom l have had
discussions, I have learned that individuals who utilize the internet to view and receive images of
child pornography are often individuals who have a sexual interest in children and in images of

children, and that there are certain characteristics common to such individuals, including the

following:

a. lndividuals who have a sexual interest in children or images of children may
receive sexual gratification, stimulation, and satisfaction from contact with children, or from
fantasies they may have viewing children engaged in sexual activity or in sexually suggestive
poses, such as in person, in photographs, or other visual media, or from literature describing such
activity.

b. Individuals who have a sexual interest in children or images of children may
collect sexually explicit or suggestive materials, in a variety of media, including photographs,
magazines, motion pictures, videotapesJ books, slides and/or drawings or other visual media.
Individuals who have a sexual interest in children or images of children oftentimes use these
materials for their own sexual arousal and gratification Further, they may use these materials to
lower the inhibitions of children they are attempting to seduce, to arouse the selected child partner,
or to demonstrate the desired sexual acts.

c. Individuals who have a sexual interest in children or images of children
frequently maintain their “hard copies” of child pornographic material, that is, their pictures, films,
video tapes, magazines, negatives, photographs, correspondence, mailing lists, books, tape
recordings, etc., in the privacy and security of their home or some other secure location.
Individuals who have a sexual interest in children or images of children typically retain pictures,

4

Case 1:18-mj-O3492-.]|\/|C Document 3 Filed 01/03/19 Page 5 of 58

films, photographs, negatives, magazines, correspondence, books, tape recordings, mailing lists,
child erotica, and videotapes for many years.

d. Lil<ewise, individuals Who have a sexual interest in children or images of
children often maintain their collections that are in a digital or electronic format in a safe, secure
and private environment, such as a computer or cellphone, and surrounding area. These collections
are often maintained for several years and are kept close by, usually at the collector’s residence,
or in online storage, email accounts or other online communication accounts, to enable the
individual to view the collection, which is valued hi ghly.

e. Individuals Who have a sexual interest in children or images of children also
may correspond with and/or meet others to share information and materials, rarely destroy
correspondence from other child pornography 'distributors/collectors, conceal such
correspondence as they do their sexually explicit material, and often maintain lists of names,
addresses, and telephone numbers of individuals with whom they have been in contact and who
share the same interests in child pornography This data is typically in digital format, and often
maintained on computers, cell phones and in online storage, email accounts or other online
communication accounts

f. Individuals who would have knowledge on how to distribute and receive
digital images of child pornography through the use of Peer to Peer networks and other online
methods would have gained knowledge of its location through online communication with others .
of similar interest Other forums, such as bulletin boards, newsgroups, IRC chat or chat rooms
have forums dedicated to the trafficking of child pornography images. Individuals who utilize
these types of forums are considered more advanced users and therefore more experienced in
acquiring a collection of child pornography images.

g. Individuals who have a sexual interest in children or images of children
prefer not to be without their child pornography for any prolonged time period. This behavior has
been consistently documented by law enforcement officers involved in the investigation of child

pornography

h. l also know that the location of mobile phones can provide infomration
about the individual’s whereabouts, showing the places the holder resides or travels toJ including
the locations of additional digital devices that the individual possesses, controls, and'has access to.

7. ' Based on my investigative experience related to computer and intemet related
child pornography investigations, and the training and experience of other law enforcement
officers with whom l have had discussions, l have learned the following:

a. Computers and computer technology have revolutionized the way in which
child pornography is produced, distributed, and utilized. lt has also revolutionized the way in.
which child pornography collectors interact with each other. Child pornography formerly was
produced using cameras and film (either still photography or movies.) The photographs required
darkroom facilities and a significant amount of skill in order to develop and reproduce the images.

5

Case 1:18-mj-O3492-.]|\/|C Document3 Filed 01/03/19 Page€of58
18'3436~“1\0 ~"“ 13-34'94.11110

As a result, there were definable costs involved with the production of pornographic images To
distribute these on any scale also required significant resources The photographs themselves were
somewhat bulky and required secure storage to prevent their exposure to the public. The
distribution of these wares was accomplished through a combination of personal contact, mailings
and telephone calls Any reimbursement Would follow these same paths

b. The development of computers, smartphones and the intemet have added to
the methods used by child pornography collectors to interact with and sexually exploit children
Computers, smartphones and the intemet serve four functions in connection with child
pornography These are production, communication distribution and storage.

c. Mobile devices such as laptop computers, smartphones, iPods, iPads and
digital media storage devices are known to be used and stored in vehicles on persons or other
areas outside of the residence

d. Smartphones have the capability to access the Internet and store
information such as videos and images As a result, an individual using a smartphone can send,
receive, and store files, including child pornography, without accessing a personal computer or
laptop. An individual using a smartphone can also easily plug the device into a computer, via a
USB cab]e, and transfer data files from one digital device to another. Many people generally carry
their smartphone on their person

e. Child pomographers can now transfer photographs from a camera onto a
computer-readable format With the advent of digital cameras, the images can now be transferred
directly onto a computer. A device known as a modem allows any computer to connect to another
computer through the use of telephone, cable, or wireless connection Electronic contact can be
made to literally millions of computers around the world. The ability to produce child pornography
easily, reproduce it inexpensively, and market it anonymously (through electronic
communications) has drastically changed the method of distribution and receipt of child
pornography

f. Child pornography can be transferred via electronic mail or through file
transfer protocols (FTP) to anyone with access to a computer and modem. Because of the
proliferation of commercial services that provide electronic mail service, chat services (i.e.,
“Instant Messaging”), easy access to the Intemet, and online file sharing and storage, the computer
is a preferred method of distribution and receipt of child pornographic materials

g. The Internet and its World Wide Web afford collectors of child pornography
several different venues for obtaining, viewing, and trading child pornography in a relatively
secure and anonymous fashion Collectors and distributors of child pornography use online
resources to retrieve and store child pornography, including services offered by Internet Por'tals
such as AOL lnc., Yahoo, and Google, lnc., Facebook, Dropbox, lnstagram, among others The
online services allow a user to set up an account with a remote computing service that provides e-
mail services fi]e exchange services, messaging services, as well as electronic storage of computer
files in any variety of formats A user can set up an online storage account from any computer
with access to the Intemet. Email accounts, online storage accounts and other online

Case 1:18-mj-O3492-.]|\/|C Document 3 Filed 01/03/19 Page 7 of 58

18 J' ' 18_'~3494JMG

communication accounts allow users to save significant amounts of data, including email, images,
v videos, and other files The data is maintained on the servers of the providers, and is occasionally `
retained by the providers after the user deletes the data from their accountv

h. ln my recent investigative experience, as well as recent discussions with law
enforcement officers, I know that individuals who collect child pornography are using email
accounts, online storage accounts, and other online communications accounts to obtain, store,
maintain, and trade child pornography with growing frequency, in addition to, or as an alternative
to, the use of personal devices

i. Based on traits shared by collectors, the use of email, online storage »
accounts and other online communication accounts, and the increased storage capacity of
computers and server space over time, there exists a fair probability that evidence regarding the
distribution receipt and possession of child pornography will be found in the TARGET
LOCATIONS notwithstanding the passage of time.

j. ln addition, computer files or remnants of such files can be recovered
months or even years after they have been downloaded onto a hard drive, deleted, or viewed via
the Internet. Electronic files downloaded to a hard drive can be stored for years at little to no cost.
Even when such files have been deleted, they may be recoverable months or years later using
readily available forensic tools

k. When a person “deletes” a file on a home computer, the data contained in
the file does not actually disappear; rather, that data remains on the hard drive until it is overwritten
by new data. Therefore, deleted files, or remnants of deleted files, may reside in free space or
slack space that is, in space on the hard drive that is not allocated to an active file or that is unused
after a file has been allocated to a set block of storage space for long periods of time before they
are overwritten

l. ln addition, a computer’s operating system may also keep a record of
deleted data in a “swap” or “recovery” file. Similarly, files that have been viewed via the lntemet
are automatically downloaded into a temporary lntemet directory or cache. The browser typically
maintains a fixed amount of hard drive space devoted to these files, and the files are only
overwritten as they are replaced with more recently viewed lntemet pages

m. The storage capacity of personal computers has increased dramatically over
the last few years Common and commercially available hard drives are now capable of storing
over 500 GB of data. With that amount of storage space, an individual could store thousands of
video files and/or hundreds of thousands of image files

n. Thus, the ability to retrieve residue of an electronic file from a hard drive
depends less on when the file was downloaded or viewed than on a particular user’s operating
system, storage capacity, and computer habits Since the storage capacity of hard drives has
increased dramatically over the last several years, it is more likely that the above-described
information will be recovered during forensic analysis

NCMEC CYBERTIPLINE

7

Case 1:18-mj-O3492-.]|\/|C Document 3 Filed 01/03/19 Page 8 of 58
18-34 8 5JMC f 18*34'94JMG

8. The National Center for Missing and Exploited Children (NCMEC) receives
complaints via their Cybertipline from Internet Service Providers (lSPs), Electronic Service
Providers (ESPs), and others These Cybertipline reports are reviewed by a NCMEC analyst and
forwarded to law enforcement forfiirther investigation on the information provided in the
Cybertipline report.

M

9. Kik a smartphone messenger application available for most iOS, Android, and v
Windows Phone operating systems Kik Messenger lets users send text, pictures videos
sketches and other files within the Kik app. Kik is free to download and uses an existing Wi-Fi
connection or data plan to send and receive messages Kik uses usernames to identify their
users A Kik usemame is the only unique identifier in the Kik system, and the only way Kik can
identify a unique Kik account Kik can be used to message an individual user'or a group of
users Kik Interactive is located ln Ontario, Canada. Kik only retains lP addresses for the past
30 days

FACEBOOK

10. Facebook is a free social networking website that provides a host of services to its
users Facebook uses the term “Neoprint” to describe an expanded view of a given user profile.
Facebook users can post “status” updates about their whereabouts and actions as well as links to
videos photographs articles and other items available elsewhere on the lntemet. A particular
user’s profile page includes a “Wall,” which is a space where the user and his or her “Friends”
can post-messages attachments and links

ll. Facebook has a Photos application, where users can upload images and videos n

Another feature of the Photos application is the ability to “tag” (i.e,, label) other Facebook users

Case 1:18-rr_1j-O3492-.]|\/|C Document 3 Filed 01/03/19 Paqe 9 of 58
its-rts BJMG / 18a-aising
in a photo or video. For Facebook’s purposes a user’s “Photoprint” includes all photos uploaded
by that user that have not been deleted, as well as all photos uploaded by any user that have that
user tagged in them.

12. ` Facebook users can exchange private messages with one another. These
messages which are similar to email messages are sent to the recipient’s “lnbox” on Facebook,
which also stores copies of messages sent by the recipient, as well as other information
Facebook users can also post comments on the Facebook profiles of other users or on their own

l profiles; such comments are typically associated with a specific posting or item on the profile.

13`. Facebook Notes is a blogging feature available to Facebook users and it enables
users to write and post notes or personal web logs (“blogs”), or to import their blogs from other
services such as Xanga, LiveJoumal, and Blogger. The Facebook Gifts feature allows users to
send virtual “gifts” to their friends that appear as icons on the recipient’s profile page. Gifts cost
money to purchase, and a personalized message can be attached to each gift. 'Facebook also has
a Marketplace feature, which allows users to post free classified ads including items for sale,
housing, jobs and the like.

OATH HOLDINGS ACCOUNT

14. Yahoo provides numerous free services to the users with a Yahoo account Some
of the services include Mail, Flickr, and Messenger. Yahoo Mail is a web-based email service l
that can also be accessed via a mobile app. In 2017, Yahoo email comes with lTB of free
storage and users can send and receive emails up to 25 megabytes in size, including attachments
Emails remain in an active Yahoo account until deleted by the user. Flickr is an image and
video hosting website that offers private and public image storage. A user uploading an image

can set privacy controls that determine who can view the image. Yahoo Messenger is an instant

Case 1:18-mj-O3492-.]|\/|C Document 3 Filed 01/03/19 Page 10 of 58
13 -348 6JM0 F-' 18 -34'94 JMG
messaging service that provides text and voice communication Users can also share files and
images through the Messenger service. Yahoo only retains user logs and account information for
one calendar year. Yahoo Holdings Inc. is now known as Oath Holdings, lnc. n
DliQ_I_’_BO_X

15. Dropbox is a file hosting service that offers “cloud” storage and file
synchronization Dropbox offers free and paid services that allow users to add photos
documents videos and files to their account. Dropbox automatically saves these files to all of
the user’s computers phones and to the Dropbox server, so they may be accessed from
anywhere. Dropbox offers a free plan that allows users to have ZGB of space to store their files
Dropbox also offers additional space on the Dropbox servers for a fee.

16. According to Dropbox’s privacy policy, at https://www.dropbox.com/privacy,
Dropbox collects and stores the files users upload and delete and also collects logs Dropbox
records when the user uploads and deletes a file but Dropbox does not record when the user
downloads a file. Dropbox collects and associates a user’s account with their name, email
address phone number, payment info, physical address and account activity. Dropbox collects
information related to how users use their Services including actions users take in their account,
like sharing, editing, viewing, and moving files or folders Dropbox also collects information
from and about the devices users use to access their Services. This includes things like IP
addresses the type of browser and device used, the web page visited before coming to Dropbox
sites and identifiers associated with the users’ devices

17. In order to create a Dropbox account, a user is required to register with an email
address Once registered, each user is assigned a unique user ID. Dropbox communicates with

users via stored email accounts on file when users access and make changes to their accounts

10

Case 1:18-mj-O3492-.]|\/|C Document 3 Filed 01/03/19 Page 11 of 58

18_34*85`]~|9 ___ 18~3494JMG
unless the user opts-out of those cmails. To sign into the user’s Dropbox account, the user enters
their email and password. Once a user has a Dropbox account, they can invite other Dropbox
users to access their shared folders A shared folder is one in which more than one user has
access to, and can add, download or delete content If a user joins another user’s shared folder,
the shared folder size counts towards the first user’s space limitation lf a user is invited to join
another user’s folder, the invitation request is sent to the registered email account.

.A_I_’£L.E

18. Apple provides a variety of services that can be accessed from Apple devices or,
in some cases other devices via web browsers or mobile and desktop applications (“apps”). The
services include email, instant messaging, and file storage.

19. iMessage and FaceTime allow users of Apple devices to communicate in real-
time. iMessage enables users of `Apple devices to exchange instant messages (“iMessages”)
containing text, photos videos locations and contacts while FaceTime enables those users to
conduct video calls

20. . iCloud is a file hosting, storage, and sharing service provided by Apple. iCloud
can be utilized through numerous iCloud-connected services and can also be used to store iOS
device backups and data associated with third-party apps. iCloud-connected services allow users
to create,- store, access share, and synchronize data on Apple devices or via icloud.c_om on any
Internet-connected device. For example, iCloud Mail enables a user to access Apple-provided
email accounts on multiple Apple devices and on icloud.com. iCloud Photo_ Library and l\/.[y
Photo Stream can be used to store and manage images and videos taken from Apple devices and
iCloud Photo Sharing allows the user to share those images and videos with other Apple

subscribers iCloud Drive can be used to store presentations spreadsheets and other documents

ll

Caseu1:18-mj-O3492-.]I\/|C Document 3 Filed 01/03/19 Page 12 of 58
13-3486.1~\0 -1 18-134`94JM0

iCloud Tabs enables iCloud to be used to synchronize webpages opened in the Safari web
browsers on all of the user’s Apple devices iWorks Apps a suite of productivity apps (Pages
Numbers and Keynote), enables iCloud to be used to create, store, and share documents
spreadsheets and presentations iCloud Keychain enables a user to keep website usemame and
passwords credit card information, and Wi-Fi network information synchronized across multiple
Apple devices

21. Apple provides users with five gigabytes of free electronic space on iCloud, and
users can purchase additional storage space. That storage space, located on servers controlled by
Apple, may contain data associated with the use of iCloud-connected services including: email
(iCloud Mail); images and videos (iCloud Photo Library, l\/ly Photo Stream, and iCloud Photo
Sharing); documents spreadsheets presentations and other files (iWorks and iCloud Drive); and
web browser settings and Wi-Fi network information (iCloud Tabs and iCloud Keychain).
iCloud can also be used to store iOS device backups which can contain a user’s photos and
videos iMessages Short l\/lessage Service (“Sl\/lS”) and Multimedia Messaging Service
(“MMS”) messages voicernail messages call history, contacts calendar events reminders,
notes app data and settings and other data. Records and data associated with third-party apps
may also be stored on iCloud; for example, the iOS app for Kik, an instant messaging service,
can be configured to regularly back up a user’s instant messages on iCloud. n

GOOGLE ACCOUNT

22. Google provides numerous free services to the`users with a Google profile. Some
of services include, Gmail, Google I-langouts Google Wallet, Google+, Google Drive, Picasa
Web Albums, and YouTube. Gmail is a web-based email service that can also be accessed via

mobile apps In 2017, Gmail comes with l5GB of free storage and users can receive emails up

12

Case 1:18-mj-O3492-.]|\/|C Document 3 Filed 01/03/19 Page 13 of 58
18 -34'8 G\Juc "_“ 18 ~3494 JMc
to 50 megabytes in size, including attachments while they can send emails up to 25 megabytes.
In order to send larger files users can insert files from Google Drive into the message. Emails_
remain in an active Gmail account until deleted by the user. Google l-langouts is a
communication platform which includes instant messaging, video chat, and SMS and Voice Over
IP (VOIP) features service that provides both text and voice communication Google Hangouts
allows conversations between two or more users Chat histories are saved online, allowing them
to be synced between devices Google Wallet is a mobile payment system that allows its users to
store debit cards credit cards loyalty cards and gift cards among other things on their mobile
phones Google+ is a social networking service. Google Drive is a file storage and
synchronization service, which provides users with cloud storage, file sharing, and collaborative
editing. Picasa Web Albums is an image hosting and sharing web service that allows users with
a Google account to store and share images for free. YouTube is a free video sharing website
that allows users upload, view and share videos
B_O_X_
23. Box is a cloud content management and file sharing service. Box provides file-
` sharing, collaborating, and other tools for working with files that are uploaded to its servers.
Users can determine how their content can be shared with other users Users may invite others to
view andjor edit an account’s shared files upload documents and photos to a shared files folder
(and thus share those documents outside Box), and give other users rights to view shared file.
Box offers free and paid accounts
PROBABLE CAUSE
2016 Facebook Cybertipline lnvestigation:

24. On May 26, 2016, Facebook sent Cybertipline Report 11860995 to NCMEC,

13

Case 1:18-mj-O3492-.]|\/|C Document 3 Filed 01/03/19 Page 14 of 58
13 '34`3 BJMG "' 13-3494JM0
listed the lncident Type as “Child Pornography (possession, manufacture, and distribution),” and
listed the incident date as 05/25/2016 at 03:10:31 UTC.

25. The report for 11860995 stated that the Facebook account associated with the
email address keviejrmongold@yahoo.com and the ESP User ID: 100010728783044 uploaded
two files that were sent to another Facebook user. Within the report, Facebool< indicated that

they reviewed one of the two files that were uploaded and sent. Facebook provided both files to

NCMEC as part of the Cybertipline report.

26. Facebook provided the following information regarding the account:
Name: Kevin Jr. Mongold
Date of Birth: XX/XX/ 1997
Approximate Age: 19
Email Address: ` kevinjrmongold@yahoo.com (Verified)
ESP User lD: 100010728783044
Profile URL: http://www.facebook.com/people/Kevin-Jr-
Mongold/100010728783044
IP Address: 76.114.170.98 on 04-30-2016 19:09:33 UTC

27. On May 26, 2016, Facebook sent another Cybertipline Report to NCMEC,

' Cybertipline Report 11861015, and listed the lncident Type as “Child Pornography
(possession, manufacture, and distiibution),” and 05/25/2016 at 03:35:26 UTC.

28. The report for 11861015 stated that the Facebook account associated with the
email address kevin.mongold19@yahoo.eom, the ESP User ID: 100012201795245, and screen
name: kevin.mongold.56 uploaded one file that was sent to another Facebook user. Facebook
reviewed the one file that was uploaded and sent and provided the file to NCMEC as part of the

Cybertipline report.

29. Facebook provided the following information regarding the account
Name: Kevin Mongold
Date of Birth: XX/XX/ l 997

Approximate Age: 19

14

Case 1:18-mj_-O3492-.]|\/|C Document 3 Filed 01/0_3/19 Page 15 of 58

13-34‘3 S.Juc ,,. 18-34'94JMc

Email Address: kevin.mongold19@yahoo.com (Verified)

Screen/User Name: kevin.mongold.56

ESP User ID: 100012201795245

Profile URL: http://www.facebook.com/kevin.mongold.56

lP Address: 2601 :143:4200:f620:9d64:ad0b:fbe6:f02 on 05/25/2016

30. Both Cybertipline reports were provided to Baltimore County Police Department
for fiirther investigation

31. A public database query determined that the lP address was managed Comcast. A
subpoena was sent to Comcast for the IP address 2601 :143 :4200:f620:9d64:ad0b:fbe6:f02 for the
date and time provided in Cybertipline Report 11861015. Comcast provided records which
establish that the IP address was assigned to: Kevin Mongold, 5403 Highridge Street,
Halethorpe, Maryland 21227. l

32. On luly 25, 2016, a Baltimore County Detective interviewed Kevin Mongold, Jr,
born in 1997, regarding the Cybertipline reports Mongold advised that he obtained the image
' from his Kik account and stated that he thought the female depicted in the image was 18 years
old. l\/longold was warned by the detective about posting images on social media and Mongold
advised he was sorry and it would not happen again No further investigation was conducted and
the case was closed.

2018 Dropbox Cybertipline lnvestigation;

33. On October 18, 2018, Dropbox sent Cybertipline Report 41922524 to l\lCl\/IEC, d
listed the lncident Type as “Child Pornography (possession, manufacture, and distribution),” and
listed the date of the incident as 10/17/2018 at 22:57:00 UTC. The report was escalated by
NCMEC because it contained image(s) that appeared unfamiliar and may be new or homemade.

34. The report for 41922524 stated that the Dropbox account associated with the

email address mongoldjr.kevin@gmail.com, the ESP User ID: 721902735, and screen name:

15

Case 1:18-mj-O3492-.]|\/|C Document 3 Filed 01/03/19 Page 16 of 58
is-st`ssiuc -- rs~sr`s-iiuc

kevin mongold uploaded 31 files Dropbox reviewed the 31 files that were uploaded and
provided the files to NCMEC as part of the Cybertipline report A NCMEC analyst viewed the
uploaded files and found what appears to be apparent child pornography

35. NCMEC analysts provided the following information regarding some of the
images provided in the Cybertipline report. EXIF metadata within eleven of the submitted
images indicated the files may have been produced on May 8, 2018, with an Apple iPhone 7
Plus. GPS coordinates were also found within the EXIF metadata of the eleven images The
NCMEC analyst queried Google for the GPS coordinates and determined that they were all
resulting to a baseball field just off of Highridge Street in Halethorpe, Maryland.

36. On October 24, 2018, the Cybertipline report and associated files were provided
to both the Baltimore County Police Department and the FBI for further investigation

37. I reviewed the 31 files associated with Cybertipline report 41922524 and
concluded, based on my training and experience, that almost all of the files contain visual
depiction of minors engaging in sexually explicit conduct and are child pornography under 18
U.S,C. § 2256(8). ln eleven of the pictures all containing the date “May 8” in their titles a
prepubescent male’s penis is exposed to the camera. In one of the pictures the prepubescent
male’s face is seen and the background of the picture depicts what appears to be a laundry room.
ln four of the pictures an adult hand or finger is also seen touching or near the prepubescent
male’s penis

38. On October 24, 2018, investigators were able to locate and interview a
prepubescent male, John Doe, born in January 2013. lnvestigators were able to confirm that
John Doe was the same prepubescent male that was depicted in the picture taken in the laundry

room containing the prepubescent male’s face, which was provided with Cybertipline report

16

Case 1:18-mj-O34692-.]|\/|C Document 3 Filed 01/03/19 Page 17 of 58
13 ~ 3 48 -JMC ...- _
1 8 - 3 4 9 4 inc
41922524. John Doe did not disclose information about sexual abuse during the interview.

39. On October 24, 2018, based on the facts detailed above, Baltimore County
investigators were able to obtain a state search and seizure warrant for 5403 Highridge Street,
Halethorpe, Maryland 21227, and for Kevin Daniel Mongold, Jr’s person On October 24, 2018,
Baltimore County and FBI personnel secured the residence while the search warrant was
obtained Present at the residence were Mongold’s father, who has the same name, his step-
mother, step-brother, and grandmother. lt was determined that Mongold was not home at the
time. Later on October 24, 2018, l\/longold returned horne and a black Apple iPhone with a
cracked screen, S/N: FCFTCI{}THGOO, Model: A1661, was seized from Mongold’s person as
he walked up to the front door of the residence.

40. The black Apple iPhone, S/N: FCFTCIOTHGU¢], was previewed and three
photo vault applications Family Vault, Keep Safe, and Photo Vault, were located within the cell
phone. Mongold provided a passcode to access the photo vault applications and several hundred
images and videos of child pornography were located in the applications ln the Photo Vault
application investigators located approximately 49 images and 1 video depicting John Doe in a
folder titled with John Doe’s first name. The images depicted John Doe naked, with a male’s
hand pulling down John Doe’s shorts and a male’s hand touching John Doe’s penis The video
file depicted John Doe performing oral sex on an adult male’s penis

41. During the execution of the search warrant, a black HP Laptop, Model: 15-
BS020WM, S/N: CND72915HX, was located inside a black backpack on the floor of the room
identified as Mongold’s bedroom. Mongold’s bedroom was located in the basement next to the
washer and dryer. The washer and dryer appeared to be the same as the background depicted in

the image of John Doe provided by Dropbox in Cybertipline report 41922524. A Baltimore

17

Case 1:18-mj-O3492-.]|\/|C Document 3 Filed `01/03/19 Page 18 of 58
18'34°8 6\JMC "'_ 18"34`94JMC
County detective conducted a forensic triage of the laptop computer. The 11 images depicting
John Doe’s penis which had been provided by Dropbox in Cybertipline report 41922524, were
found on the HP laptop computer. ln addition to the ll images thousands of images and videos
of child pornography were located in subfolders under the directory users\kevin
mongold\Dropbox.

42. During the execution of the search warrant, Mongold waived his Miranda rights
and consented to an interview, which was audio recorded l\/longold advised his email address
was mongoldjr.kevin@gmail.corn but that he had not checked his email for approximately five
months Mongold stated that he had a computer that was located in a bookbag in his bedroom
Mongold stated that the last time he used the computer was approximately four months ago.
Mongold’s cell phone is an Apple iPhone 7. Mongold advised he recently lived in Montana and
North Dakota from November 2017 to March 2018 and other people in Montana may have used
his computer because it was considered the “apartrnent computer.” Mongold stated that he did
not think people at his l\/lontana apartment put child pornography on his computer. Mongold
stated that from approximately April 2018 until two to three weeks prior to the search warrant,
he primarily resided at his grandparent’s house and came back and forth between his
grandparent’s residence and his father’s residence (located on 5403 Highridge Street).

43. Mongold stated that his Facebook account was in the name “John Carter.”
Mongold explained that when he tried to create Facebook accounts in his real name, they were ~
taken down so he created an account in the name .1 ohn Carter. Mongold stated that he used his
Facebook account the morning of the search warrant. lnitially Mongold stated that he created a
Dropbox account on his computer located in the bookbag and did not upload anything to the

account and did not ever use the account. Mongold advised a week after creating the account he

18

Case 1:18-mj-O3492-.]|\/|C Document 3 Filed 01/03/19 Page 19 of 58
18-34‘86.11\10 f 18-34"94¢~\@

thought the account was hacked. He stated that when he tried to log into the Dropbox account,
the password would not work. l\/longold stated that he thinks the email address associated with
the Dropbox account he created was mongoldjr.kevin@grnail.com. Later, Mongold advised
that he had uploaded thousands of files that were mostly child pornography files to his Dropbox
account Mongold advised that at least one other person from Kik had access to his Dropbox
account Mongold’s cell phone sync’s to his laptop and Dropbox account

44. Mongold advised that he does have child pornography files on his computer.
Mongold stated he has not looked at the files in approximately four months Mongold used Kik
groups to send and receive the files Mongold has several Kik usemames One of the usemames
was doggyboy1997. Mongold also uploaded child pornography to a Mega] account that was
associated with the email mongoldjim@gmail.com.

45. l Mongold knows John Doe. He stated that he periodically babysat John Doe.
Mongold stated that one time John Doe found one of l\/longold’s pornographic magazines He
stated that John Doe was “curious and got my phone and stuff happened.” Mongold stated that
he took some of the pictures and that John Doe took some of the pictures with Mongold’s Apple
iPhone 7. Mongold stated that he thinks he masturbated John Doe in the pictures Mongold
described two other incidents with John Doe which occurred in Mongold’s bedroom at 5403
Highridge Street, Halethorpe, Maryland 21227, over approximately a year. Mongold advised
that he performed oral sex on John Doe “a couple times.” Mongold advised that John Doe
performed oral sex on Mongold one time. Mongold also described a time when John Doe
masturbated Mongold. Mongold stated the incidents started approximately two months before

he left for Montana. Mongold stated that John Doe was 5 years old during these incidents

 

1 Mega is an intemet cloud storage hosting service based in New Zealand.

19

Case 1:18-mj-O3492-.]|\/|C Docum`ent 3 Filed 01/03/19 Page 20 of 58
18-34`86~114€» “"' 13-3»194 JMc

46. Mongold was shown several of the pictures that were provided by Dropbox in
Cybertipline report 41922524. l\/longold advised it was his hand in the pictures and that either he
took the pictures or John Doe took the pictures

47. On October 24, 2018, Mongold was arrested and charged in Baltimore County,
Maryland, with one count of Child flom Film in Sex Act, Maryland CR.11.207.(a)(2)(3), one
count of Possess Child Pornography, Maryland CR.11.208, one count of Sex Abuse Mnr/Cont
Course Cond, Maryland CR.3.315, one count of Sex Abuse Minor:House/Fam, Maryland
CR.3.602.(b)(2), one count of Sex Offense Third Degree, Maryland CR.3.307, one count of Sex
Offense Forth Degree-Sex Contact, Maryland CR.3.308, and one count of Rape Second Degree,
Maryland CR.3.304. Mongold has been detained on those charges since his arrest on October _\
24, 2018.

48. The following is a description of the items seized from Mongold’s person or
residence on October 24, 2018, which are the subject of this affidavit and application for a search

warrant

- Black HP Laptop, Mode£.' 15-BS020 WiM, S/N: CND 72915HX

- White Apple iPhone, Model: A1453, IMEI: 3520000688 75 701

- Black Apple iPhone with cracked screen, S/N.' FCFTCIGTHGM,
Model: Al' 661

- Rose Gold Apple iPhone, Model: AI 68 7, S/N: F ZMOM 633 GR WIM'

- Black XBOX 360, Model: 1439, S/N 406639703005

- Black Son y Playstation 4, Model: CUH-I 11 SA , SHV: MB315941043

2018 Box.com Cybertipline Reports

49. On November 2, 2018, Box.com sent Cybertipline Report 42610198 to
NCMEC, listed the lncident Type as “Child Pornography (possession, manufacture, and
distribution),” and listed the incident date and time as 10/30/2018 at 21 :54:50 UTC.

50. The report for 42610198 stated that the Box.com account associated with the

20

Case 1:18-mj-O3492-.]|\/|C Document 3 Filed 01/03/19 Page 21 of 58
13-34"86Juc -» la-si`sliuc
email address mongoldjr.kevin@gmail.com and the ESP User ID: 2974294259 uploaded 7
twenty-two files Within the report, Box.com did not provide information on whether they had
reviewed the files associated with Cybertipline Report 42610198. Box.com provided that the
files were uploaded from the IP address 216.228.40.58 on 12/06/2017 at 00:26:32 UTC.

51. On November 2, 2018, Box.com sent Cybertipline Report 42611405 to
NCMEC, listed the lncident Type as “Child Pornography (possession, manufacture, and
distribution),” and listed the incident date and time as 10/30/2018 at 21 :54:50 UTC.

52. The report for 42611405 stated that the Box.com account associated With the
email address mongoldjr.kevin@gmail.com and the ESP User ID: 2974294259 uploaded
forty-five files Within the report, Box.com did not provide information on whether they had 1
reviewed the files associated with Cybertipline Report 4261_1405. Box.corn provided that the
files were uploaded from the IP address 216.228.40.58 on 12/06/2017 at 00:26:32 UTC.

Subscriber lnformation for Online Accounts

53. A subpoena was served on Facebook requesting subscriber information associated

with ESP User lD: 100010728783044. Facebook provided the following information:

Name: Kevin Jr Jr Mongold
Registration Date: 11/16/2015

Email Address: keviejrlnongold@yahoo.corn
Account Closure Date: 05/25/2016

This account was preserved on October 24, 2018.
54. A subpoena was served on Facebook requesting subscriber information associated

' with ESP User ID: 100012201795245. Facebook provided the following information:

Name: Kevin l\/longold

Registration Date: 05/25/2016

Email Address: ` kevin.mongoldl9@yahoo.com
Account Closure Date: 05/25/2016

21

Case 1:18-mj-O3492-.]|\/|C Document 3 Filed 01/03/19 Page 22 of 58
18-34‘8 611/ic ,_- 18_34194JMG
This account was preserved on October 24, 2018.
55 . A subpoena was served on Facebook requesting subscriber information associated

with the username “John Carter.” Facebook provided the following information:

Name: John Carter

Registration Date: 06/05/2017

Pay Pal Email Address: mongoldjr.kevin@gmail.com
ESP User ID: 100017871872850

This account was preserved on October 25, 2018.
56. A subpoena was served on Yahoo requesting subscriber information associated

with the email address keviejrmongold@yahoo.com. Yahoo provided the following

information:
Name: kevie jr mongold
Registration Date: 11/16/2015
Alternate Comm Channel: 4438576180 (Verified)
Account Status: Active `
This account was preserved on October 24, 2018.
57. A subpoena was served on Yahoo requesting subscriber information associated

with the email address kevin.mongold19@yahoo.c0m. Yahoo provided the following

information:
Name: kevin mongold
Registration Date: 05/25/2016
Alternate Comm Channel: 4435400843 01 erified)
Account Status: Active
This account was preserved on October 24, 2018.
58. A subpoena was served on Yahoo requesting subscriber information associated

with the email address mongoldjim@yahoo.com. Yahoo provided the following information:

Name: J im Mongold
Registration Date: 10/23/2012
Zip: 21227

22

Case 1:18-mj-O349`2-.]|\/|C Document 3 Filed 01/03/19 Page 23 of 58

isa-318 SJMc

Account Status:

18~34§94JMC

Active

_ 59. A subpoena was served on Kik requesting subscriber information associated with

the username “doggyboy1997.” Kik provided the following information:

First Name: Steve
Last Name: Rogers
Email Address: mongold.kevin@gmail.com (unconfirmed)
Registration TimeStamp: 04/03/2018
60. A subpoena was served on Dropbox requesting subscriber information associated

with the email address mongoldjr.kevin@gmail.com. Dropbox provided the following

information:
Name: kevin mongold
Registration Date: 12/07/2017
User lD: 721902735
Subscription Status: Free
Account Status: Disabled
This account was preserved on October 24, 2018.

61. A subpoena was served on Google requesting subscriber information associated

with the account mongoldjr.kevin@gmail.com. Google provided the following information:

Name:

Created On:
Recovery Email:
SMS:

kevin mongold

05/04/2017
mongold.kevin1997@gmail.com
4435400843

This account was preserved on October 24, 2018.

62. A subpoena was served on Google requesting subscriber information associated

with the account mongoldjim@gmail.com. Google provided the following information:

Name:

Created On:
Recovery Email:
SMS:

kevin mon gold
12/26/2012
mongoldjim@yahoo.com
4435400843

This account was preserved on November 1, 2018.

23

Case 1:18-mj-03492-.]I\/|C Document 3 Filed 01/03/19 Page 24 of 58

18 "34.`8 SJMG r~

63.

18-34'94,.,~,@

A subpoena was served on Google requesting subscriber information associated

with the account mongold.kevin@gmail.com. Google provided the following information:

64.

Name: , Kevin Mongold

Created On: 08/15/201 1

Recovery Email: krnongold@infinityem.com
SMS: 6145060763

A subpoena was served on Google requesting subscriber information associated

with the account mongold.kevin]997@gmail.c0m. Google provided the following information:

65.

Name: the song reaper
Created On: 06/29/2016
SMS: 44354()0843

A subpoena was served on Box.com requesting subscriber information associated

with the account mongoldjr.kevin@gmail.com. Box.com provided the following information:

66.

Login: mongoldjr.kevin@gmail.com
Created On: 12/05/2017
Account Type: Lite (10GB)

This account was preserved on October 25, 2018.

A subpoena was served on Box.com requesting subscriber information associated

with the account mongoldjim@gmail.com. Box.com provided the following information:

67.

Login: mongoldjim@gmail.com
Created On: 08/03/20] 8
Account Type: _ Lite (10GB)

A subpoena was served on Apple requesting subscriber information relating to the

` email account mongoldjim@gmail.com, mongoldjim@yahoo.com, and

mongold.kevin@gmail.com. Apple provided the following information relating to the account

Apple ID: mongoldjim@gmail.com
DS ID: 10032188562

Account Type: Full iCloud

Name: Kevin Mongold

24

CaSe 1218-mj-03492-.]|\/|C

18 - 3 4 8 6 JMQ
Account Status:
Created On:
Address:

City:
Day Phone:

Document 3 Filed 01/03/19 Page 25 of 58

_" 18~34"94JMO

Active

10/21/201 5

5403 Highridge
Baltimore, Maryland
4435400843

This account was preserved on November 1, 2018.

Apple ID:

DS lD:
Account Type:
Name:
Account Status:
Created On:
Address:

City:

Day Phone:

Apple ID:

DS ID:
Account Type:
'Logi Alias:
Name:
Account Status:
Created On:
Address:

City:

Day Phone:

mongoldjim@yahoo.com
10031960637

Full iCloud

Kevin Mongold

Active

10/21/2()1 5

5403 Highridge
Baltimore, Maryland
4434716741

mongold.kevin@gmail.com

415693081

Full iCloud

mongold.kevin@icloud.com

Kevin Mongold . \
Active

11/03/2011

1855 S County Line Rd

Johnstown, Ohio

6145060763

CONCLUSION

68. Based upon the foregoing information set forth in this application, l respectfully

submit that there is probable cause to believe that Kevin Daniel Mongold, Jr, violated Title 18,

United States Code, Section 2251(a) (production of child pornography).

69. Also, based on the foregoing information, I have probable cause to believe that

contraband, evidence, fruits, and instrumentalities of the TARGET OFFENSES as set forth

herein and in Attachments Bl, B2, B3, B4, B5, B6, B7, and BS are currently contained in the

TARGET LOCATIONS, more fully described in Attachments Al, A2, A3, A4, AS, A6, A7, and

AS. I therefore respectfully request that search warrants be issued authorizing the search of the

25

Case 1:18-mj-O3492-.]|\/|C Document 3 Filed 01/03/19 Page 26 of 58
18-3486.Jmc °" 18-34:94.1~10
locations described in Attachments Al, A2, A3, A4, AS, A6, A?, and AS for the items described
in Attachments Bl , B2, B3, B4, B5, B6, B7, and BS, and authorizing the seizure and

examination of any such items found therein.

diaz

Special Agent Rachel S. Corn
Federal Bureau of Investigation

Subscribed and swoyo Wis /7day of December 2018.
v __/`

HONORABLE J. c Ls"o'N
uNirEi),s;ra,T,i;: MA rsr rs JUDGE
.\ » . -\ "»-

`\ ~ a‘

i___"

3>

 

26

Case 1:18-mj-O3492-.]|\/|C Document 3 Filed 01/03/19 Page 27 of 58
18 - 3 4 8 7 JMG
ATTACHMENT Al
DESCRIPTION OF ITEMS TO BE SEARCHE])
(Digital Items Previously Seized)
The following items were seized from the person and residence of Kevin Daniel
Mongold, J`r., on October 24, 2018, and are currently being held at the FBI, 2600 Lord Baltimore

Drive, Baltimore, Maryland:

- Black HP Laptop, Model: 15-BSG2OWM S/N: CND 729] 5HX

- White Apple iPhone, Model: A] 453, IMEI: 35 20000688 75 701

- Black Apple iPhone with cracked screen, S/N.' FCFTC] OTHGOO, Model:
A 1661

- Rose Gold Apple iPhone, Model.' A 1687, S/N: F2MOM633 GR WM

- BlackXBOX360, Model.' 1439, S/N 406639703005

- Black Sony Playstation 4, Moa’el.' CUH`-I l 1 5A, S/N.' MB.3’1594] 043

Case 1:18-mj-O3492-.]|\/|C1 goe_clgn&nB3BFijC)l/O3/19 Page 28 of 58

ATTACHMENT A2
DESCRIPTION OF ITEMS TO BE SEARCHED

(Cybertipline Reports)

Copies of associated files of Cybertipline Reports 11860995, 11861015, 42610198 and
42611405 that were forwarded to the National Center for Missing and Exploited Children

- (NCMEC) by Facebook and Box.com and are currently located Within the State of Maryland.

Case 1:18-mj-O3492-.]|\/|C Document 3 Filed 01/03/19 Page 29 of 58
18 - 3 `
ATTACHMENT A3 4 8 9 JMC
DESCRIPTION OF ITEMS TO BE SEARCHED
(Facebook, Inc.)

This warrant applies to information associated with the following Facebook accounts:

- The Facebook account associated with the keviejrmongold@yahoo.com and the
ESP User ID: 100010728783044;

' - The Facebook account associated with the email address
kevin.mongoldl9@yahoo.com, the ESP User lD: 100012201795245, and screen name:

kevin.mongold.56;

- The Facebook account associated with the email address
mongoldjr.kevin@gmail.com and the ESP User ID: 100017871872850;

that are stored at premises owned, maintained, controlled, or operated by Facebook, a social
networking company, headquartered at 1601 Willow Road, Menlo Park, Califomia 94025.

Case 1:18-mj-O3492-.]|\/|C Document 3 Filed 01/03/19 Page 30 of 58

18-3490:JM0

ATTACHMENT A4
DESCRIPTION OF ITEMS TO BE SEARCHED

(Oath Holdings,‘lnc.)

This warrant applies to information associated with the following Oath Holdings, lnc., accounts:

- keviejrmongold@yahoo.corn;
- kevin.mongoid] 9@yahoo.com', '
F mongoldjim@yahoo.com;

that are stored at premises owned, maintained, controlled, or operated by Oath Holdings, Inc., a
business with offices located at 701 First Avenue, Sunnyvale, California 94089.

Case 1:18-mj-O3492-.]|\/|C Document 3 Filed 01/03/19 Page 31 of 58

18"3491JMC

ATTACHMENT AS
DESCRIPTION OF ITEM TO BE SEARCHED
(Dropbox, Inc.)

This warrant applies to information associated with the following Dropbox, Inc. account

- The Dropbox account associated with the email address:
mongoldjr.kevin@gmail.com and the ESP User ID: 721902735;

that is stored at premises owned, maintained, controlled, or operated by Dropbox, lnc., a business
with offices located at 185 Berry Street, Suite 400, San Francisco, Califomia 94107.

Case 1:18-mj-O3492-.]|\/|C Document 3 Filed 01/03/19' Page 32 of 58

ATTACHMENT A6 18 ' 3 4 9 2 JMC

DESCRIPTION OF ITEMS TO BE SEARCHED

(Google LLC)

This warrant applies to information associated With the following Google LLC accounts:

mongoldjr.kevin@gmail.com;

1

mongold.kevin@gmail.com',

mongoldjim@gmail.com;_

mongold.kevinl 997@gmai1.c0m;

l

that are stored at premises owned, maintained, controlled, or operated by Google LLC, a
business with offices located at 1600 Amphitheatre Parkway, Mountain View, Califomia 94043.

Case 1:18-mj-O3492-.]|\/|C Document 3 Filed 01/03/19 Page 33 of 58

18-34`93JM(;

ATTACHMENT A7
DESCRIPTION OF ITEMS TO BE SEARCHED
(Box, Inc.)

This warrant applies to information associated with the following BoX, lnc. account:

- The Box.com account associated with the email address
mongoldjr.kevin@gmail.com and the ESP User ID: 2974294259;

- The Box.com account associated with the email address mongoldjim@gmail.com;

that is stored at premises owned, maintained, controlled, or operated by BoX, lnc., a business
with offices located at 900 Jefferson Avenue, Redwood City, Califomia 94063.

Case 1:18-mj-O3492-.]|\/|C Document 3 Filed 01/03/19 Page 34 of 58

13~3494.11\10

ATTACHMENT A8
DESCRIPTION OF ITEMS TO BE SEARCHED

(Apple, Inc.)
This warrant applies to information associated with the following Apple, Inc. accounts:
- The Apple account associated with the email address mongoldjim@gmail.com and

DS ID 10032188562;

- The Apple account associated with the email address mongoldjim@yahoo.com and
DS ID: 10031960637;

- The Apple account associated with the email address mongold.kevin@gmail.com and
DS ID: 415693081;

that are stored at premises owned, maintained, controlled, or operated by Apple, lnc., a business
with offices located at 1 Infinite Loop, Cupertino, Califomia 95014.

FILED ENTEFIED
LOGGED RECEIVED

 

 

 

JAN 03 2019

AT BALT\'MORE
CLEHK, U.S. DISTH!DT C""..'Z`,T
DlSTRICT OF MN\"".‘L.F.$~.`.`F
L'.`:PUTY

Case 1:18-mj-O3492-.]|\/|C Document 3 Filed 01/03/19 Page 35 of 58

13-34`87~".“9

ATTACHMENT Bl

The items described in Attachment Al may be searched for the following items, which
may be seized:

All records, documents, items, data and other information that may constitute fruits or
instrumentalities of, or contain evidence related to, violations of Title 18 §§ 2251(a), 2252A(a)(2) and
2252A(a)(5)(B) including, but not limited to, the following:

1. Any and all notes, documents, records, or correspondence pertaining to child
pornography as defined under Title 18, U.S.C. § 2256(8).

2. Any and all correspondence identifying persons transmitting, receiving or
possessing, through interstate commerce including by U.S. Mails or by computer, any visual
depictions of minors engaged in sexually explicit conduct, as defined in Title 18, U.S.C. § 2256(2).

3. Any and all records, documents, invoices and materials that concern any accounts,
screen names, social networking sites, online accounts, or email accounts, including Internet
Service Providers.

4. Any and all visual depictions ofminors, to include depictions of minors engaged in
` sexually explicit conduct, nude pictures, and modeling.

5. Any and all documents, records, or correspondence pertaining to occupancy,
ownership or other connection to 5403 Highridge Street, Halethorpe, Maryland 21227.

6, Any and all diaries, notebooks, notes, address books, pictures, emails, chats,
directions, maps, banking, travel, documents, and any other records reflecting personal contact and
' any other activities with minors. `

7. Any and all notes, documents, records, photos, correspondences that relate to travel.

8. Any and all notes, documents, records, photos or correspondence that indicate a
sexual interest in children, including, but not limited to:

a Correspondence with children;

b. Any and all visual depictions of minors;

c. Internet browsing history;

d Books, logs, emails, chats, diaries and other documents

As used above, the terms "records, documents, messages, correspondence, data,
and materials" includes records, documents, messages, correspondence, data, and materials,
created, modified or stored in any form, including electronic or digital form, and by whatever
means they may have been created and/or stored. This includes any handmade,`photographic,
mechanical, electrical, electronic, and/or magnetic forms. lt also includes items in the form of

Case 1:18-mj-O3492- .]|\/|C Document 33 Filed 8O,i,/O3/Jé Page 36 of 58

18°3

computer hardware, software, documentation, passwords, and/or data security devices.

9. For any computer, cell phone, or other physical object upon which computer data
can be recorded (hereinafter, “COMPUTER”) that is called for by this warrant, or that might
contain things otherwise called for by this warrant:

a. evidence of who used, owned, or controlled the COMPUTER at the time the things
described in this warrant were created, edited, or deleted, such as logs, registry entries, configuration files,
saved usemames and passwords, documents, browsing history, user profiles, email, email contacts, “chat,”
instant messaging logs, photographs, and correspondence ;

b. evidence of software that would allow others to control the COMPUTER, such as
viruses, Trojan horses, and other forms of malicious software, as well _as evidence of the presence or
absence of security software designed to detect malicious software;

c. evidence of the lack of such malicious software;

d. evidence of the attachment to the COMPUTER of other storage devices or similar '
containers for electronic evidence;

e. evidence of counter forensic programs (and associated data) that are designed to
eliminate data from the COMPUTER;

f. evidence of the times the COMPUTER was used;

g. passwords, encryption keys, and other access devices that may be necessary to
access the COMPUTER;
h. documentation and manuals that may be necessary to access the COMPUTER or

to conduct a forensic examination of the COMPUTER;

i. contextual information necessary to understand the evidence described in this
attachment; AND

j. image and video files that depict children engaged in sexually explicit conduct
pursuant to Title 18 U. S C. § 2256.

10. With respect to the search of any of the items above which are stored in the form
of magnetic or electronic coding on computer media or on media capable of being read by a
computer with the aid of computer-related equipment (including CDS, DVDs, thumb drives, flash
drives, hard disk drives, or removable digital storage media, software or memory in any form), the
search procedure may include the following techniques (the following is a non-exclusive list, and
the government may use other procedures that, like those listed below, to minimize the review of
information not within the list of items to be seized as set forth herein, while permitting
government examination of all the data necessary to determine whether that data falls within the
items to be seized):

Case 1:18-mj-O3492-.]|\/|C Document 3 Filed 01/03/19 Page 37 of 58

13-34'8 7JMG

a. surveying various file "directories" and the individual files they contain
(analogous to looking at the outside of a file cabinet for markings it contains and opening a drawer
believed to contain pertinent files);

b. "opening" or cursorin reading the first few "pages" of such files in order to
determine their precise contents;

c. "scanning" storage areas to discover and possible recover recently deleted
iiles;

d. "scanning" storage areas for deliberately hidden files; or

e. performing key word searches or other search and retrieval searches through

all electronic storage areas to determine whether occurrences of language contained in such storage
areas exist that are intimately related to the subject matter of the investigation

If after performing these procedures, the directories, files or storage areas do not reveal
evidence of child pornography or other criminal activity, the further search of that particular
directory, file or storage area, shall cease.

Case 1:18-mj-O3492-.]|\/|C Document 3 Filed 01/03/19 Page 38 of 58

18-34'8 BJMG

ATTACHMENT B2
LIST OF ITEMS TO BE SEIZED
The items described in Attachment A2 may be searched for the following items, which
may be seized:

_ Any and all files containing a visual depiction of a minor, to include images and videos of
children engaged in sexually explicit conduct as described in 18 U.S.C. § 2256, nudel pictures, and
modeling.

Communication, information, pictures, videos or documentation that identifies the user of

the account or that indicate a sexual interest in children

Fn_Eo_ ENTERED

nscE\\/ED
______ Loceaa_.......“..

i/.\N 0 3 2019

 
 

cl EF;K. u.s. usi ‘..., ,
olsTF“CT OF Miof'f» ~J\» - - ' `.,-:
BY b... UTY

Case 1:18-mj-O3492-.]|\/|C Document 3 Filed 01/03/19 Page 39 of 58

ATT,ACHMENT 133 18 ' 3 4 '8 9 JMO

(Facebook, Inc.)

I. Files and Accounts to be produced by Facebook between January l, 2016, to the
present.

To the extent that the information described in Attachment A3 is within the possession,
custody, or control of Facebook including any messages, records, files, logs, images, videos, or
information that have been deleted but are still available to Facebook, or have been preserved
pursuant to the preservation requests made on October 24, 2018, and October 25, 2018, and
assigned case numbers 2077256 and 2079899, Facebook is required to disclose the following
information to the government for each account or identifier listed in Attachment A3:

a. All contact information, including full name, user identification number, birth
date, contact e-mail addresses, physical address (including city, state, and zip code), telephone
nurnbers, screen names, website, and other personal identifiers of the current status of the profile
page and any individuals that have “defriended” them;

b. All Photoprints, including all photos, videos and other files uploaded by the
accounts listed in Attachment A3 and all photos, videos and other files uploaded by any user that
have the accounts listed in Attachment A3 tagged in them, including all available metadata
concerning these files; -

c. All Neoprints, including: profile contact information; Mini-Feed information;
status updates; links to videos, photographs, articles, and other items; Notes; Wall postings;
friend lists, including the friends’ Facebook user identification numbers; groups and networks of
which the user is a member,'including the groups’ Facebook group identification numbers; future
and past event postings; rejected “Friend” requests; comments; gifts; pokes; tags; and
information about the User’s access and use of Facebook applications;

d. . All other communications and messages made or received by the user of the
_ accounts listed in Attachment A3, including all private messages and pending “Friend” requests.
All photographs, videos and other files sent and received in the private messages;

e. All files and records or other information associated with the Cybertipline Reports
11860995 and 11861015; `

f. All IP logs, including all records of the lP addresses that logged into the account;
g. All information about the User’s access and use of Facebook Marketplace;
h. The length of service (including state date), the types of service utilized by the

User, and the means and source of any payments associated with the service (including any
credit card or bank account number); '

i. All privacy settings and other account settings;

Case 1:18-mj-O3492-.]|\/|C Document 3 Filed 01/03/19 Page 40 of 58

8'3489

j. All records pertaining to communications between Facebook and any
person regarding the User or the User’s Facebook account, including contacts with support
services and records of actions taken;

k. All communication to or from the user/ subscriber of the account, including
communication regarding the status of the account.

II. Information to be Seized by Law Enforcement Personnel

a. Any and all records that relate in any way to the email accounts described in Attachment
A3 which is evidence, fruits, and instrumentalities of violations of Title 18 U.S.C.§ § 2251(a),
2252A(a)(2) and 2252A(a)(5)(B), specifically that relate to the following:

1. lmages, videos and other files depicting the production, distribution, receipt,
possession of or access with intent to view child erotica, child pornography, the sexual exploitation of
minors, sexually explicit conduct, and illicit sexual conduct;

2. Communications or documentations regarding the production, distribution,
receipt, possession of or access with intent to view child erotica, child pomography, the sexual
exploitation of minors, sexually explicit conduct, and illicit sexual conduct;

3. Communication or documentation regarding access to and/or interaction with
minors, to include the enticement of a minor;

4. lrnages depicting the interior or exterior of residences, public establishments, and
vehicles; -

5. All images, messages, communications, calendar entries, and contacts, including
any and all preparatory steps taken in furtherance of these crimes;

6. Communication, information, documentation and records relating to who created,
used, or communicated with the account or identifier, including records about their identities and
whereabouts;

7. Evidence of the times the account or identifier listed on Attachment A3 was used;

8. All images, messages and communications regarding wiping software, encryption
or other methods to avoid detection by law enforcement;

9. Passwords and encryption keys, and other access information that may be
necessary to access the account or identifier listed on Attachment A3 and other associated accounts;

10. Credit card and other financial information, including but not limited to, bills and
payment records evidencing ownership of the subject account;

Case 1:18-mj-O3492-.]|\/|C Document3 Filed 01/03/19 Page 41 of 58
18 - 3 4 3 9 JMc

b. All existing printouts from original storage which concern the categories identified in
subsection lI.A; and ` -

c. All "address books" or other lists of contact.

III. Search Methodology

With respect to the search of the information provided pursuant to this warrant by the above-
referenced provider, law enforcement personnel will make reasonable efforts to use methods and
procedures that will locate and expose those categories of files, documents, communications, or other
electronically-stored information that are identified with particularity in the warrant while minimizing
the review of information not within the list of items to be seized as set forth herein, to the extent

reasonably practicable

Case 1:18-mj-O3492-.]|\/|C Document 3 Filed 01/03/19 Page 42 of 58

ATTACHMENT B4

(Oath Holdings,lnc.) 18 - 3 4 9 0 JMC

I. Files and Accounts to be produced by Oath Holdings, lnc., between January 1,
2016, to the present.

To the extent that the information described in Attachment A4 is within the possession,
custody, or control of Oath Holding, lnc., including any messages, records, files, logs, images,
videos, or information that have been deleted but are still available to Oath Holdings, lnc., or
have been preserved pursuant to the preservation request made on October 24, 2018, Oath
Holding, Inc. is required to disclose the following information to the government for each
account or identifier listed in Attachment A4:

a. The contents of all e-mails, attachments and chat messages stored in the accounts
described in Attachment A4, including copies of e-mails sent to and from the account, draft e-
mails, the source and destination e-mails sent addresses associated with each e-mail, the date and
time at which each e-mail was sent, and the size and length of each e»mail;

b. All existing printouts from original storage of all of the electronic mail described
above in Section I.A. above;

c. All intemet search data including all queries and location data;

d. All transactional information of all activity of the electronic mail addresses
described above in Section I.A, including log files, dates, times, methods of connecting, ports,
dial ups, and/or locations;

e. All records or other infomiation stored by an individual using the account,
including address books, contact and buddy lists, calendar data, pictures, and files',

f. All records or other information regarding the identification of the account
described above in Section I.A, to include application, full name, physical address, telephone
numbers and other identifiers, records of session times and durations, the date on which the
account was created, the length of service, the types of service utilized, the IP address used to
register the account, log-in IP addresses associated with session times and dates, account status,
alternative e-mail addresses provided during registration, all screen names associated with
subscribers and/or accounts, all account names associated with the subscriber, methods of
connecting, log files, means and source of payment (including any credit or bank account
number), and detailed billing records;

g. All records indicating the services available to subscribers of the electronic mail
address described above in Section I.A.;_

h. Flickr contents to include all images, videos and other files, and associated
upload/download date and timestamp, including all available metadata concerning these files;

Case 1:18-mj-O3492-.]|\/|C Document 3 Filed 01/03/19 Page 43 of 58

18-34`90.1~16

i. Information regarding whether the Flickr files were private or public and who had
access to view the private files;

j. Yahoo Messenger conversation logs and files shared associated with the accounts
listed in Attachment A4.

k. l Payment information, including billing address, shipping address, and payment
instruments, associated with any Yahoo services used by the account listed in Attachment A4.

II. Information to be Seized by Law Enforcement Personnel

a. Any and all records that relate in any way to the email accounts described in Attachment
A4 which is evidence, fruits, and instrumentalities of violations of Title 18 U.S.C.§ § 2251(a),
2252A(a)(2) and 2252A(a)(5)(13), specifically that relate to the following:

1. Images, videos and other files depicting the production, distribution, receipt,
possession of or access with intent to view child erotica, child pornography, the sexual exploitation of
minors, sexually explicit conduct, and illicit sexual conduct;

2. Communications or documentations regarding the production, distribution,
receipt, possession of or access with intent to view child erotica, child pornography, the sexual
exploitation of minors, sexually explicit conduct, and illicit sexual conduct;

3. Communication or documentation regarding access to and/or interaction with
minors, to include the enticement of a minor;

4. lrnages depicting the interior or exterior of residences, public establishments, and
vehicles;

5. All images, messages, communications, calendar entries, and contacts, including
any and all preparatory steps taken in furtherance of these crimes;

6. Communication, information, documentation and records relating to who created,
,used, or communicated with the account or identifier, including records about their identities and
whereabouts ;

7. Evidence of the times the account or identifier listed on Attachment A4 was used;

8. All images, messages and communications regarding wiping software encryption
or other methods to avoid detection by law enforcement;,

9. Passwords and encryption keys, and other access information that may be
necessary to access the account or identifier listed on Attachment A4 and other associated accounts;

10. Credit card and other financial information, including but not limited to, bills and
payment records evidencing ownership of the subject account;

Case 1:18-mj-O3492-.]|\/|C Document 3 Filed 01/03/19 Page 44 of 58

18 '34 9 O'UMG
b. All existing printouts from original storage which concem the categories identified in
subsection II.A; and

c. All "address books" or other lists of contact.

III. Search Methodology

With respect to the search of the information provided pursuant to this warrant by the above-
referenced provider, law enforcement personnel will make reasonable efforts to use methods and
procedures that will locate and expose those categories of files, documents, communications, or other
electronically-stored information that are identified with particularity in the warrant while minimizing
the review of information not within the list of items to be seized as set forth herein, to the extent

reasonably practicable

10

Case 1:18-mj-O3492-.]|\/|C Document 3 Filed 01/03/19 Page 45 of 58

W 13~34'91JM0

(Dropbox, Inc.)
I. Files and Accounts to be produced by Dropbox, Inc.

Dropbox shall disclose responsive data, if any, by sending to the Federal Bureau of
Investigation, 185 Admiral Cochrane Drive, Suite 101, Annapolis, Maryland 21401, ATTN:
Special Agent Rachel Corn, or rscom@fbi.gov, using UPS or- another courier service, or email,
notwithstanding 18 U.S.C. 2252A or similar statute or code.

To the extent that the information described in Attachment A5 is within the possession,
custody, or control of Dropbox, lnc. including any messages, records, files, logs, images, videos,
or information that have been deleted but are still available to Dropbox, lnc., or have been
preserved pursuant to the preservation request made on October 24, 2018, and assigned
reference number CR-700[|-03554, Dropbox, Inc. is required to disclose the following
information to the government for each account or identifier listed in Attachment A5:

a. All records or other information regarding the identification of the account, to
include full name, physical address, telephone numbers and other identifiers, email addresses,
records of session times and durations, the date on which the account was created, the length of
service, the lP address used to register the account, log-in lP addresses associated with session
times and dates, account status, e-mail addresses provided during registration, methods of
connecting, log files, and means and source of payment (including any creditor bank account
number);

. b. All infonnation automatically recorded by Dropbox, lnc from a user’s Device,
including its software and all activity using the Services, to include, but not limited to: a
utilizing device’s IP address, browser type, web page visited immediately prior to connecting to
the Dropbox website, all information searched for on the Dropbox website, locale preferences,
identification numbers associated with connecting devices, information regarding a user’s mobile
carrier, and configuration information;

c. The types of services utilized by the user;
d. All files and records or other information stored by an individual using the

account, including all images, videos, documents and other files uploaded, downloaded or
accessed using the Dropbox service, including all available metadata concerning these files;

- e. All files and records or other information associated with the Cybertipline Report
41922524;
e. All records pertaining to communications between Dropbox and any person

regarding the account, including contacts with support services and records of actions taken;

ll

Case 1:18-mj-63492-.]|\/|C Document 3 Filed 01/03/19 Page 46 of 58

18-34`91JMC

f. For each folder within this account, all unredacted records including the unique
user ids of each individual who created, joined or utilized the folder, by either adding content or
deleting content from the folder;

g. A complete list of all users within each folder found in this account, including
every user name, user identification number, corresponding email address, physical address, and
date the user joined Dropbox; `

h. Records of session times and durations and lP addresses associated with each of
these sessions for every user in each folder in this account;

i. Telephone or instrument numbers provided to Dropbox when each of these users
created their accounts, and records of all devices connected to the Dropbox accounts for each of
the individuals accessing the folders in this account;

j. For each folder found in this account, all information regarding the user who
created the folder, the creation date, and a complete listing of all users who joined, accessed, and
left the folder, including the dates each joined, accessed or left the folder. All information
regarding when, if applicable, each folder was deleted and who deleted it;

k. For the individuals identified as users of the folders in this account, any means or
sources of payment for this service, including credit card and bank account numbers;

II. Information to be seized by Law Enforcement Personnel:

a.¢ Any and all records that relate in any way to the Dropbox, Inc accounts described in
Attachment A5 which is evidence, fruits, and instrumentalities of violations of Title 18 U.S.C.§ 2251(a),
2252A(a)(2) and 2252A(a)(5)(B), specifically that relate to the following:

1. lrnages, videos and other files depicting the production, distribution, receipt,
possession of or access with intent to view child erotica, child pornography, the sexual exploitation of
» minors, sexually explicit conduct, and illicit sexual conduct;

2. Communications or documentations regarding the production, distribution,
receipt, possession of or access with intent to view child erotica, child pornography, the sexual

exploitation of minors, sexually explicit conduct, and illicit sexual conduct‘,

3. Communication or documentation regarding access to and/or interaction with
minors, to include the enticement of a minor;

4. Records or communication regarding who created, used, or communicated with
the account or identifier, including records about their identities and whereaboutsl

5. Images depicting the interior or exterior of residences, public establishments, and
vehicles;

12

Case 1:18-mj-O3492-.]|\/|C Document 3 Filed 01/03/19 Page 47 of 58

18'3491JMG

6. All images, messages and communications, including any and all preparatory
steps taken in furtherance of these crimes;

7. Communication, information, documentation and records relating to who created,
used, or communicated with the account or identifier, including records about their identities and
whereabouts;

8. Evidence of the times the account or identifier listed on Attachment A5 was used;

9. All images, messages and communications regarding wiping software, encryption
or other methods to avoid detection by law enforcement;

10. Passwords and encryption keys, and other access information that may be
necessary to access the account or identifier listed on Attachment A5 and other associated accounts;

l l. Credit card and other financial information, including but not limited to, bills and
payment records evidencing ownership of the subject account;

b. All existing printouts from original storage which concern the categories identified in
subsection ll.A; and

c. All "address books" or other lists of contacts.

III. Search Methodology

With respect to the search of the information provided pursuant to this warrant by the above-
referenced provider, law enforcement personnel will make reasonable efforts to use methods and
procedures that will locate and expose those categories of files, documents, communications, or other
electronically-stored information that are identified with particularity in the warrant while minimizing
the review of information not within the list of items to be seized as set forth herein, to the extent
reasonably practicable '

13

Case 1:18-mj-O3492-.]|\/|C Document 3 Filed 01/03/19 Page 48 of 58

ATTACHMENT 136 1 8 _ 3 4 19 2 JMC

(Google LLC.)

l. Files and Accounts to be produced by Google LLC between January 1, 2016, to the
present.

Google shall disclose responsive data, if any, by sending to the Federal Bureau of
Investigation, 185 Admiral Cochrane Drive, Suite 101, Annapolis, Maryland 21401, ATTN:
Special Agent Rachel Com, or rscorn@fbi.gov, using UPS or another courier service,
notwithstanding 18 U.S.C. 2252A or similar statute or code.

To the extent that the information described in Attachment A6 is within the possession,
custody, or control of Google LLC including any messages, records, files, logs, images, videos,
or information that have been deleted but are still available to Google, or have been preserved
pursuant to the preservation requests made on October 24, 2018 and November 1, 2018, and
assigned reference numbers 2132502 and 2147465, Google is required to disclose the
following information to the government for each account or identifier listed in Attachment A6:

A. Google Account Informgtion

l. Google account registration information, including name, user-specified contact
» information, recovery email address, recovery Sl\/IS number, account creation timestamp and IP
address, and a list of Google services the account holder has enabled or accessed;

2. Account change history IP addresses and associated timestamps;
3. Google account login and logout IP addresses and associated timestamps;
4. All means and sources of payment for all Google products and services (including

complete credit or bank account numbers), and detailed billing records;
5. All cookie and user-specific advertising data, including third-party cookies;

B. Gmail Account Information

6. Gmail specific subscriber information, lo gin and logout IP addresses and associated
timestamps;
7. Gmail specific non-content email header information, originating message IP -

addresses, and account settings;

8. The contents of all e-mails, attachments and chat messages stored in the account,
including copies of e-mails sent to and from the account, draft e-mails, the source and destination
e-mails sent addresses associated with each e-mail, the date and time at which each e-mail was
sent, and the size and length of each e-mail;

Case 1:18-mj-O3492-.]|\/|C Document 3 Filed 01/03/19 Page 49 of 58

9.

18~3492JMC

Contents of all available deleted emails;

C. YouTube Account Information

10.

ll.

12.

13.

14.

15.

16.

17.

YouTube specific subscriber information, including date of birth and country;
YouTube specific login and logout IP addresses and associated timestamps;
YouTube video upload IP addresses and associated timestamps;

Copies of all publicly available videos;

Copies of all private videos and associated video information;

Copies of all private messages;

All Channel or Video comments;

All contacts;

D. Google Voice Accoi_mt Information

18,

Voice specific subscriber information, including signup IP and associated

timestamp and user-provided name;

19.

20.

21.

Most recent 28 days of call and text logs;
All account settings and account change history;

Contents of all voicemail messages and text messages;

E. Blogger Account Information

22.

Blogger specific subscriber information, including Blog registration information,

Blog creation IP and timestamp, Blog owner/admin subscriber information, and post or comment
owner information;

23.

All contents of private blog posts and comments;

F. Google+ Account Information

24,
timestamps;

25.

26.

Google+ specific subscriber and IP address information, including associated

All lP addresses and timestamps associated with Posts, Comments, or Photos;

All Content/Activity Stream, including posts, comments, and photos;

Case 1:18-mj-O3492-.]|\/|C ocument_3 ' Filed 01/03/19 Page 50 of 58

8-3492JM0

27. All contacts/Circles;
28. Google+ Profiles;
G. Androic_i Accol_int Information

29. _Android specific subscriber and IP address information, including associated
timestamps;

30. l All device IDs, IMEIs, and MEle associated with the target account(s);
31. Timestamps, including device registration, first check-in, and last check-ing
32. All Google accounts tied to the Android device(s) if any;
33. Android hardware inforrnation;
34. Cell carrier/service provider;
35. All apps downloaded to the device;

H. Photos Account Information

36. Photos specific subscriber and IP address information, including associated
timestamps; '

q 37. All upload IP addresses and associated timestamps;

38. Contents of all Photos and Albums, including all exif data included by the user as
part of the upload;

I. Drive Account Information

39. Drive specific subscriber and lP address information, including associated
timestamps;
40. All upload IP addresses and associated timestamps;

41. All Drive content, including Docs, Sheets and Slides;
J. Google Location and Search H_i_storv Information

42. All location history with associated timestamps between May 1-7, 2018, May 8~15,
2018, and October 18-25, 2018.

43. All search history and associated timestamps, including all “clicks” and “queries;”

K. Google Hangouts Account Informgtion

Case 1:18-mj-O3492-.]|\/|C Document 3 Filed 01/03/19 Page 51 of 58

18-349'2JMQ

44. Hangouts specific subscriber and lP address information, including associated
timestamps;
45. Hangouts specific non-content transactional information for all text, audio, and

video communications, including originating message IP addresses, and account settings;

46. The contents of all Hangouts messages and attachments including images, videos
and related timestamps and IP address logs;

II. Information to be Seized by Law Enforcement Personnel

a. Any and all records that relate in any way to the email accounts described in Attachment
A6 which is evidence, fruits, and instrumentalities of violations of Title 18 U.S.C.§ § 2251(a),
2252A(a)(2), and 2252A(a)(5)(B), specifically that relate to the following:

1. lmages, videos and other files depicting the production, distribution, receipt,
possession of or access with intent to view child erotica, child pomography, the sexual exploitation of
minors, sexually explicit conduct, and illicit sexual conduct;

2. Communications or documentations regarding the production, distribution,
receipt, possession of or access with intent to view child erotica, child pornography, the sexual
exploitation of minors, sexually explicit conduct, and illicit sexual conduct;

3. Communication or documentation regarding access to and/or interaction with
minors, to include the enticement of a minor;

4. Images depicting the interior or exterior of residences, public establishments, and
vehicles;

5. All images, messages, communications, calendar entries, and contacts, including
any and all preparatory steps taken in furtherance of these crimes ; `

~ 6. Communication, information, documentation and records relating to who created,
used, or communicated with the account or identifier, including records about their identities and
whereabouts;

7. Evidence of the times the account or identifier listed on Attachment A6 was used;

8. All images, messages and communications regarding wiping software, encryption
or other methods to avoid detection by law enforcement;

9. Passwords and encryption keys, and other access information that may be
necessary to access the account or identifier listed on Attachment A6 and other associated accounts;

Case 1:18-mj-O3492-.]|\/|C Document 3 Filed 01/03/19 Page 52 of 58
18 - 34-'9 2 JMQ

10. Credit card and other financial information, including but not limited to, bills and
payment records evidencing ownership of the subject account;

b. All existing printouts from original storage which concern the categories identified in
subsection II.A; and

c. All "address books" or other lists of contacts.

III. Search Methodology

With respect to the search of the information provided pursuant to this warrant by the above-
referenced provider, law enforcement personnel will make reasonable efforts to use methods and
procedures that will locate and expose those categories of files, documents, communications, or other
electronically-stored information that are identified with particularity in the warrant while minimizing
the review of information not within the list of items to be seized as set forth herein, to the extent
reasonably practicable »

Case 1:18-mj-O3492-.]|\/|C Document 3 Filed 01/03/19 Page 53 of 58

ATTACHMENT B7

(Box,Inc.) 7 18 - 3 4 9 3 JMC

I. Files and Accounts to be produced by Box, Inc.

Dropbox shall disclose responsive data, if any, by sending to the Federal Bureau of
lnvestigation, 185 Admiral Cochrane Drive, Suite 101, Annapolis, Maryland 21401, ATTN:
Special Agent Rachel Com, or rscorn@fbi.gov, using UPS or another courier service, or email,
notwithstanding 18 U,S.C. 2252A or similar statute or code.

To the extent that the information described in Attachment A7 is within the possession,
custody, or control of Box, Inc. including any messages, records, files, logs, images, videos, or
information that have been deleted but are still available to Box, lnc., or have been preserved
pursuant to the preservation request made on October 25, 2018, Box, Inc. is required to
disclose the following information to the government for each account or identifier listed in `
Attachment A7:

, a. All records or other information regarding the identification of the account, to
include full name, physical address, telephone numbers and other identifiers, email addresses,
records of session times and durations, the date on which the account was created, the length of
service, the lP address used to register the account, log-in lP addresses associated with session
times and dates, account status, e-mail addresses provided during registration, methods of
connecting, log files, and means and source of payment (including any credit or bank account
number)',

b. All information automatically recorded by Box, lnc from a user’s Device,
including its software and all activity using the Services, to include, but not limited to: a
utilizing device’s IP address, browser type, web page visited immediately prior to connecting to
the Box website, all information searched for on the Box website, locale preferences,
identification numbers associated with connecting devices, information regarding a user’s mobile
carrier, and configuration information;

c. The types of services utilized by the user;
d. All files and records or other information stored by an individual using the

account, including all images, videos, documents and other files uploaded, downloaded or
accessed using the Box service, including all available metadata concerning these files;

e. All files and records or other information associated with the Cybertipline Reports
42610198 and 42611405;
e. All records pertaining to communications between Box and any person regarding

the account, including contacts with support services and records of actions taken;

Case 1:18-mj-O3492-.]|\/|C Document 3 Filed 01/03/19 Page 54 of 58

18-3193Jnc

f. For each folder within this account, all unredacted records including the unique
user ids of each individual who created, joined or utilized the folder, by either adding content or
deleting content from the folder;

g. A complete list of all users within each folder found in this account, including
every user name, user identification number, corresponding email address, physical address, and
date the user joined Box.com;

h. Records of session times and durations and IP addresses associated with each of
these sessions for every user in each folder in this account;

i. Telephone or instrument numbers provided to Box When each of these users
created their accounts, and records of all devices connected to the Box accounts for each of the
individuals accessing the folders in this account;

j. For each folder found in this account, all information regarding the user who
created the folder, the creation date, and a complete listing of all users who joined, accessed, and
left the folder, including the dates each joined, accessed or left the folder. All information
regarding when, if applicable, each folder was deleted and who deleted it;

k. For the individuals identified as users of the folders in this account, any means or
sources of payment for this service, including credit card and bank account numbers;

II. Information to be seized by Law Enforcement Personnel:

a. Any and all records that relate in any way to the Dropbox, Inc accounts described in
Attachment A7 which is evidence, fruits, and instrumentalities of violations of Title 18 U.S.C.§ 2251(a),
2252A(a)(2) and 2252A(a)(5)(B), specifically that relate to the following:

1. Images, videos and other files depicting the production, distribution, receipt,
possession of or access with intent to view child erotica, child pornography, the sexual exploitation of
minors, sexually explicit conduct, and illicit sexual conduct;

2. Communications or documentations regarding the production, distribution,
receipt, possession of or access with intent to view child eroticaJ child pornography, the sexual
exploitation of minors, sexually explicit conduct, and illicit sexual conduct; .

3. Communication or documentation regarding access to and/or interaction with
minors, to include the enticement of a minor; -

4. Records or communication regarding who created, used, or communicated with
the account or identifier, including records about their identities and whereabouts

5. Images depicting the interior or exterior of residences, public establishments, and
vehicles;

Case 1:18-mj-O3492-.]|\/|C Document 3 Filed 01/03/19 Page 55 of 58

18-3»i'9'3.1nc

6. All images, messages and communications, including any and all preparatory
steps taken in furtherance of these crimes;

7. Communication, information, documentation and records relating to who created,
used, or communicated with the account or identifier, including records about their identities and
whereabouts;

8. Evidence of the times the account or identifier listed on Attachment A7 was used;

j 9. All images, messages and communications regarding wiping software, encryption
or other methods to avoid detection by law enforcement;

10. Passwords and encryption keys, and other access information that may be
necessary to access the account or identifier listed on Attachment A7 and other associated accounts;

ll. Credit card and other financial information, including but not limited to, bills and
payment records evidencing ownership of the subject account;

b. All existing printouts from original storage which concern the categories identified in
subsection II.A; and 1

c. All "address books" or other lists of contacts.

III. Search Methodology

With respect to the search of the information provided pursuant to this warrant by the above-
referenced provider, law enforcement personnel will make reasonable efforts to use methods and
procedures that will locate and expose those categories of files, documents, communications, or other
electronically-stored information that are identified with particularity in the warrant while minimizing
the review of information not within the list of items to be seized as set forth herein, to the extent
reasonably practicable

Case 1:18-mj-O3492-.]|\/|C Document 3 Filed 01/03/19 Page 56 of 58

18-3494JMG

ATTACHMENT BS
(Apple, Inc.)

I. Files and Accounts to be produced by Apple Inc. between January 1, 2016, to the present.

To the extent that the information described in Attachment A8 is within the possession, custody, or
control of Apple including any messages, records, files, logs, images, videos, or information that have
been deleted but are still available to Apple, or have been preserved pursuant to the preservation
request made on November l, 2018, Apple is required to disclose the following information to the
government for each account or identifier listed in Attachment A8:

a. All records or other information regarding the identification of the account, to include full
name, physical address, telephone nurnbers, email addresses (including primary, altemate, rescue, and
notification email addresses, and verification information for each email address), the date on which the
account was created, the length of service, the lP address used to register the account, account status,
methods of connecting, and means and source of payment (including any credit or bank account
numbers);

b. All records or other information regarding the devices associated with, or used in
connection with, the account (including all current and past trusted or authorized iOS devices and
computers, and any devices used to access Apple services), including serial numbers, Unique Device
ldentifiers (“UDID”), Advertising Identifiers (“IDFA”), Global Unique Identifiers (“GUID”), Media
Access Control (“MAC”) addresses, lntegrated Circuit Card ID numbers (“ICCID”), Electronic Serial
Numbers (“ESN”), Mobile Electronic Identity Numbers (“MEIN”), Mobile Equipment Identifiers
(“MEID”), Mobile Identification Numbers (“MIN”), Subscriber Identity Modules (“Sll\/l”), Mobile
Subscriber lntegrated Services Digital Network Numbers (“MSISDN”), International l\/lobile Subscriber
Identities (“IMSI”), and lntemational Mobile Station Equipment Identities (“IMEI”);

c, The contents of all emails associated with the account, including stored or preserved
copies of emails sent to and from the account (including all draft emails and deleted emails), the source
and destination addresses associated with each email, the date and time at which each email was sent,
the size and length of each email, and the true and accurate header information including the actual IP
addresses of the sender and the recipient of the emails, and all attachments);

d. The contents of all instant messages associated with the account, including stored or
preserved copies of instant messages (including iMessages, SMS messages, and MMS messages) sent to
and from the account (including all draft and deleted messages), the source and destination account or .
phone number associated with each instant message, the date and time at which each instant message
was sent, the size and length of each instant message, the actual IP addresses of the sender and the
recipient of each instant message, and the media, if any, attached to each instant message;

e, The contents of all files and other records stored on iCloud, including all iOS device
backups, all Apple and third-party app data, all files and other records related to iCloud Mail, iCloud
Photo Sharing, My Photo Stream, iCloud Photo Library, iCloud Drive, iWorks (including Pages,
Numbers, and Keynote), iCloud Tabs, and iCloud Keychain, and all address books, contact and buddy

Case 1:18-mj-O3492-.]|\/|C Document 3 Filed 01/03/19 Page 57 of 58

18-3494JMO

lists, notes, reminders, calendar entries, images, videos, voicemails, device settings, and bookrnarks;

f. The activity, connection, and transactional logs for the account (with associated IP
addresses including source port numbers), including FaceTime call invitation logs, mail logs, iCloud
logs, iTunes Store and App Store logs (including purchases, downloads, and updates of Apple and third-
party apps), messaging logs (including iMessage, SMS, and MMS messages), My Apple ID and iForgot
logs, sign-on logs for all Apple services, Game Center logs, Find my iPhone logs, logs associated w'ith
iOS device activation and upgrades, and logs associated with web-based access of Apple services
(including all associated identifiers);

g. All records and information regarding locations where the account was accessed,
including all data stored in connection with Location Services;

h. All records pertaining to the types of service used; and

i. All records pertaining to communications between Apple and any person regarding the
account, including contacts with support services and records of actions taken.

II. Information to be Seized by Law Enf`orcement Personnel

a.- Any and all records that relate in any way to the email accounts described in Attachment
A8 which rs evidence fruits and instrumentalities of violations of Title 18 U S C. § § 2251(a),
2252A(a)(2) and 2252A(a)(5)(B) specifically that relate to the following:

1. lrnages, videos and other files depicting the production, distribution, receipt,
possession of or access with intent to view child erotica, child pornography, the sexual exploitation of
minors, sexually explicit conduct, and illicit sexual conduct;

2. Communications or documentations regarding the production, distribution,
receipt, possession of or access with intent to view child erotica, child pornography, the sexual
exploitation of minors, sexually explicit conduct, and illicit sexual conduct;

3. Communication or documentation regarding access to and/or interaction with
minors, to include the enticement of a minor;

4. Images depicting the interior or exterior of residences, public establishments, and
vehicles;

5. All images, messages, communications, calendar entries, and contacts, including
any and all preparatory steps taken in furtherance of these crimes;

6. Communication, information, documentation and records relating to who created,
used, controlled or communicated with the account or identifier, including records about their identities
and whereabouts;

10

Case 1:18-mj-O3492-.]|\/|C Document 3 Filed 01/03/19 Page 58 of 58

18 ~ 3 4 9 4 JMC
7. Evidence of the times the account or identifier listed on Attachment A8 was used;

-8. All images, messages and communications regarding wiping software, encryption
or other methods to avoid detection by law enforcement;

9. Passwords and encryption keys, and other access information that may be
necessary to access the account or identifier listed on Attachment A8 and other associated accounts;

10. Credit card and other financial information, including but not limited to, bills and
payment records evidencing ownership of the subject account;

b. All existing printouts from original storage which concern the categories identified in
subsection II.A; and

c. All “address books” or other lists;
III. Search Methodology

With respect to the search of the information provided pursuant to this warrant by the above-
referenced provider, law enforcement personnel Will make reasonable efforts to use methods and
procedures that will locate and expose those categories of files, documents, communications, or other
electronically-stored information that are identified with particularity in the warrant while minimizing
the review of information not within the list of items to be seized as set forth herein, to the extent
reasonably practicable

ll

